

114 S2616 RS: To modify certain cost-sharing and revenue provisions relating to the Arkansas Valley Conduit, Colorado.
U.S. Senate
2016-03-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 630114th CONGRESS2d SessionS. 2616[Report No. 114–352]IN THE SENATE OF THE UNITED STATESMarch 2, 2016Mr. Gardner (for himself and Mr. Bennet) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesSeptember 15, 2016Reported by Ms. Murkowski, without amendmentA BILLTo modify certain cost-sharing and revenue provisions relating to the Arkansas Valley Conduit,
			 Colorado.
	
		1.Arkansas Valley Conduit, Colorado
 (a)Cost shareThe first section of Public Law 87–590 (76 Stat. 389, 123 Stat. 1320) is amended in the second sentence of subsection (c), by striking the Arkansas Valley Conduit, payment in an amount equal to 35 percent of the cost of the conduit that is comprised of revenue generated by payments pursuant to a repayment contract and revenue and inserting the Arkansas Valley Conduit, for payment in an amount equal to 35 percent of the funds appropriated for the conduit that is comprised of revenue generated by payments pursuant to a repayment contract and of revenue.
 (b)RatesSection 2(b) of Public Law 87–590 (76 Stat. 390, 123 Stat. 1321) is amended— (1)in paragraph (2)(A)—
 (A)by striking until the date on which the payments for the Arkansas Valley Conduit under paragraph (3) begin,; and (B)by striking plus interest in an amount determined in accordance with this section and inserting until those costs, plus interest, have been fully repaid; and
 (2)in paragraph (3), by striking subparagraph (A) and inserting the following:  (A)Use of revenue (i)In generalNotwithstanding the reclamation laws, all revenue derived from all contracts for the use of Fryingpan-Arkansas project excess capacity or exchange contracts using Fryingpan-Arkansas project facilities shall be available to, and used by, the Secretary, without appropriation—
 (I)subject to paragraph (2), for the payment of costs associated with the construction of the Arkansas Valley Conduit;
 (II)for the payment to the Southeastern Colorado Water Conservancy District, including any enterprise established by the District in accordance with Colorado State law (collectively referred to in this subparagraph as the District) of amounts needed for the District to repay the principal and interest on loans obtained by the District from agencies of the State of Colorado for construction of the Arkansas Valley Conduit; and
 (III)to be credited towards repayment of the funds appropriated for the Arkansas Valley Conduit, plus interest.
 (ii)AgreementsThe Secretary shall enter into 1 or more agreements with the District that specify the distribution, in amount and timing, of the revenue described in clause (i), as between the uses described in subclauses (I), (II), and (III) of that clause..September 15, 2016Reported without amendment